 

Confidentiality Agreement

 

Party A: Qingdao Zhong Ying Assets Management Co., Ltd.

 

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Whereas both parties are under negotiation or cooperation and Party A needs to
obtain relevant business data and information of Party B, both parties conclude
and sign this agreement through friendly negotiation on the principle of mutual
benefit and joint development.

 

Article 1 Definition of confidential data

 

Confidential data means any data or information of relevant business which is
disclosed by Party B to Party A in writing or in any other form and clearly
marked or indicated as confidential data (hereinafter referred to as
"Confidential Data"), excluding the following data or information which:

 

(1) is already or will be made public, excluding that which is disclosed by
Party B or any representative of Party B without authorization in breaching this
agreement;

 

(2) is not confidential as is already known to Party A before disclosed by Party
B to Party A;

 

(3) is not confidential and provided by Party B, and Party A does not know that
any provider (third party) of such data has signed a binding confidentiality
agreement with Party A before disclosing such data and Party A has reason to
believe that any discloser of such data is not forbidden to provide any other
recipients with such data.

 

Article 2 Responsibilities of both parties

 

1. As the receiving party, Party A has an obligation to keep confidential data
confidential and takes the confidentiality responsibility.

 

2. Without the written consent of Party B, Party A shall not make public or
disclose any confidential data to any third party (including people in press
industry) or otherwise use such confidential data. Party A also must procure
that any representative of Party A will not make public or disclose any
confidential data to any third party (including people in press industry) or
otherwise use such confidential data, unless it is necessary and appropriate
that both parties shall normally undertake an obligation to make public,
disclose or use such confidential data when being engaged in or carrying out the
cooperative project work (including the obligation to be undertaken by both
parties by law or contract in future).

 

3. Party A must strictly limit the use of confidential data to the extent that
any representative of Party A needs to access such confidential data for the
purpose of this agreement.

 

4. Party A shall not duplicate or reproduce, or intentionally or unintentionally
provide to others any confidential data disclosed by Party B or any
representative of Party B, except where necessary and with the written consent
of Party B.

 

 

 

 

 

5. If the cooperative project does not proceed, then Party A shall urge its
representative to destroy or return to Party B all the confidential data
possessed or controlled by Party A and all documents or other materials
containing or embodying confidential data and all copies of such documents or
materials within five (5) business days upon receiving written request of Party
B at any time. However, Party A may keep one copy of such documents or materials
only for the purpose as described in Article 4 hereof without violating this
agreement or other terms.

 

6. Party B shall make its representatives to take care of the confidential date
using the same degree of care it would use for its own information of equal
importance, but in no event less than reasonable care.

 

Article 3 Intellectual property right

 

Any disclosure of confidential data by Party B to Party A or any representative
of Party A does not mean that Party B transfers or grants the rights and
interests of its trade secret, trademark, patent, technology secret or any other
intellectual property to Party A or any representative of Party A, nor does it
mean that Party B transfers or grants to Party A or any representative of Party
A relevant rights and interests of any trade secret, trademark, patent,
technology secret or any other intellectual property which any third party
permits Party B to use.

 

Article 4 Preservation and use of confidential data

 

1. Party A has the right to preserve necessary confidential data so as to use
such confidential data when fulfilling legal obligations undertaken by it in the
cooperative project work.

 

2. Without the consent of Party B, Party A or any representative of Party A
shall not use any confidential data to defend any claim, lawsuit, judicial
process or accusation, or reply to any subpoena, summons or other legal
procedures, relating to any project or matter hereunder.

 

Article 5 Dispute resolution and applicable law  

 

This agreement is governed and interpreted in accordance with the laws of the
People’s Republic of China. Both parties irrevocably agree that any matter,
dispute, lawsuit or legal procedure arising from or in connection with this
agreement, or any right or obligation of both parties hereunder shall be
governed by courts in the People’s Republic of China.

 

Article 6 Term of agreement

 

1. This contract becomes effect as from the date on which both parties sign and
seal this agreement.

 

2. This agreement is made in duplicate, and each party holds one copy and both
of these copies have the same legal force.

 

 

Party A (seal):  [ex10-27_001.jpg]  

Party B (seal): [ex10-27_002.jpg]

 

Legal Representative   Legal Representative (or authorized representative):
[ex10-27_003.jpg]   (or authorized representative): [ex10-27_004.jpg]      
Date: February 03, 2016   Date: February 03, 2016

 



 

 

